260 S.W.3d 427 (2008)
Sarrah PENNY, Appellant,
v.
ST. LOUIS DEVELOPMENTAL DISABILITIES TREATMENT CENTER and Division of Employment Security, Respondents.
No. ED 90638.
Missouri Court of Appeals, Eastern District, Division Two.
August 12, 2008.
Lisa B. Bartlett, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Yvette Guerra Hipskind, Asst. Atty. Gen., St. Louis, MO, Larry R. Ruhmann, Jefferson City, MO, for respondents.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY and GEORGE W. DRAPER III, JJ.

ORDER
PER CURIAM.
The claimant, Sarrah Penny, appeals the decision of the Labor and Industrial Relations Commission finding her disqualified *428 from receiving certain unemployment-compensation benefits. A written opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(4) & (5).